Exhibit 8 4801 Main Street, Suite 1000 Kansas City, MO64112 MAIN 816.983.8000 fax: 816.983.8080 September 1, 2009 Monmouth Real Estate Investment Corporation Juniper Business Plaza 3499 Route 9 North, Suite 3-C Freehold, New Jersey07728 Re:Monmouth Real Estate Investment Corporation Dear Ladies and Gentlemen: We are legal counsel to Monmouth Real Estate Investment Corporation, a Maryland corporation (the “Company”), and have represented the Company in connection with the preparation and filing of its Registration Statement on Form S-3 (as amended, the “Registration Statement”) filed today for the purposes of registering under the Securities Act of 1933, as amended (the “Securities Act”), shares of the Company's common stock, par value $0.01 per share (the “Common
